FILE COPY




                                 CAUSE NO. 12-15-00253-CR
                                IN THE COURT OF APPEALS
                       TWELFTH COURT OF APPEALS DISTRICT
                                        TYLER, TEXAS


EDWIN ROLANDO MEJIA-GARCIA,                   }       APPEALED FROM 2ND DISTRICT
APPELLANT

V.                                            }       COURT IN AND FOR

THE STATE OF TEXAS,                           }       CHEROKEE COUNTY, TEXAS
APPELLEE



                                             ORDER
       Appellant is represented by Mr. Allen Ross, appointed counsel. On October 9, 2015, this
Court notified Appellant’s counsel that a Docketing Statement was to be filed and gave him until
October 19, 2015, to file it. TEX. R. APP. P. 32.2. Thereafter, when no Docketing Statement was
filed, Appellant’s counsel was again notified on October 26, 2015, that the Docketing Statement
was past due and was given until November 5, 2015, to file a Docketing Statement. As of the
date of this Order, no satisfactory response has been received.
       Pursuant to TEX. R. APP. P. 32.2 it is ORDERED that the Honorable Bascom W. Bentley
III, Judge of the 2nd District Court of Cherokee County, shall immediately conduct a hearing to
determine the cause of counsel’s failure to file the Docketing Statement and whether the
Appellant has abandoned the appeal.
       It is FURTHER ORDERED that the trial court determine whether: (1) Appellant is
indigent and entitled to the appointment of counsel on appeal; (2) Appellant has sufficient funds
to retain counsel; or (3) Appellant desires to represent himself on appeal.
       It is ADDITIONALLY ORDERED that once findings are made as to the above issues,
the trial court shall appoint counsel, give Appellant an appropriate deadline for retaining counsel,
or administer the appropriate warnings concerning the dangers of self-representation, in
                                                                                     FILE COPY




accordance with its findings and the court shall also take necessary action to insure the prompt
filing of the Docketing Statement with this Court.
       It is FINALLY ORDERED that a supplemental record containing the court’s findings of
fact and conclusions of law and any appropriate order(s) attendant thereto be certified to this
Court on or before December 14, 2015.
       WITNESS the Honorable James T. Worthen, Chief Justice of the Court of Appeals, 12th
Court of Appeals District of Texas, at Tyler.
       GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this the
13th day of November 2015, A.D.

                                                     PAM ESTES, CLERK
                                                     12TH COURT OF APPEALS


                                                     By: ________________________________
                                                     Katrina McClenny, Chief Deputy Clerk